Citation Nr: 0941596	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 
and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for 
service connection for sleep apnea.
 
The Veteran testified at a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) in December 2003; a 
copy of the transcript has been associated with the record.  
In October 2006, the Veteran was informed that the Veterans 
Law Judge who conducted his Travel Board hearing was no 
longer with the Board and that he had a right to another 
Board hearing.  The Veteran elected to have another hearing, 
and in March 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the record.

Following the Board's last remand to the RO for additional 
development in December 2006, the Board denied service 
connection for sleep apnea in a May 2007 decision.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2008 Order, the Court granted an August 2008 Joint Motion for 
Remand (Joint Remand) which vacated the Board's decision and 
remanded this appeal for further development consistent with 
its instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Court, in its August 2008 order, granted the Joint Remand 
vacating the Board's May 2007 decision due to deficiencies in 
the Board's duty to assist the Veteran in obtaining relevant 
records.  The duty to assist includes obtaining additional 
medical records when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As noted in the Joint Remand, in an April 2001 rating 
decision, the RO indicated that the Veteran was receiving 
Social Security disability.  In addition, in a January 2004 
statement, the Veteran reported that he was in receipt of 
disability payments from the Social Security Administration 
(SSA).  Once VA is put on notice that the Veteran is in 
receipt of SSA benefits, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  On remand, the AOJ should obtain the Veteran's 
SSA records, including the actual decision granting benefits 
to the Veteran and all medical documentation used to support 
the decision.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the Veteran for disability benefits 
from the SSA.  If records are 
unavailable, SSA should so indicate.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


